Citation Nr: 0314433	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-51 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for aggravation of 
residuals from a fractured right radius and wrist, with 
deformity of the wrist and forearm and traumatic arthritis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than September 
27, 2000 for a 30 percent evaluation for aggravation of 
residuals from a fractured right radius and wrist, with 
deformity of the wrist and forearm and traumatic arthritis.

3.  Entitlement to an effective date earlier than April 2, 
1999 for a 30 percent evaluation for right carpal tunnel 
syndrome associated with aggravation of residuals from a 
fractured right radius and wrist, with deformity of the wrist 
and forearm and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1941 to April 
1946.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to an increased 
evaluation for the veteran's right wrist/forearm disability 
and continued his existing 10 percent evaluation.  By rating 
decision of March 2001, the RO granted a 30 percent rating 
for this disability effective from September 27, 2000.  In 
addition, the RO granted entitlement to service connection 
for right carpal tunnel syndrome, resulting from the service-
connected wrist/forearm disability, and assigned this 
syndrome a 30 percent evaluation effective from April 2, 
1999.  The veteran continued his appeal for an increased 
evaluation and has appealed the effective date for both 30 
percent evaluations.  See VA Rating Decision, dated May 28, 
2002.




REMAND

A hearing was held in this case before the Board of Veterans' 
Appeals (Board) in February 2000.  Unfortunately, the 
Veterans Law Judge (VLJ) that conducted this hearing is no 
longer in the employment of the Board.  The veteran was 
notified of this situation by letter of May 2003 and he was 
offered an opportunity to have a new hearing before a current 
ALJ.  See 38 C.F.R. § 19.3(b) (2002).  In a response received 
in June 2003, he informed the Board of his desire to have 
such a hearing.  Thus, the veteran must be scheduled for the 
next available hearing before a traveling VLJ from the Board.  
See 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  
(Please note that the veteran notified 
the Board of a change of address on June 
10, 2003).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




